                   Case 20-10343-LSS        Doc 626       Filed 05/14/20       Page 1 of 1


                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           :
In re                                      : Chapter 11
                                           :
BOY SCOUTS OF AMERICA AND                  :
DELAWARE BSA, LLC, et al.,                 : Case No. 20-10343 (LSS)
                                           :
                                           : (Jointly Administered)
                  Debtors.                 :
                                           :

                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of Joshua D. Weinberg, Esquire to represent Hartford Accident and Indemnity Company, First State
Insurance Company, and Twin City Fire Insurance Company in the above-captioned cases.

Dated: May 14, 2020                               /s/ Gregory J. Flasser
       Wilmington, Delaware                       Gregory J. Flasser (No. 6154)
                                                  BAYARD, P.A.
                                                  600 N. King Street, Suite 400
                                                  Wilmington, Delaware 19801

              CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bars of the District of Columbia and the state of New
York and submit to the disciplinary jurisdiction of this Court for any alleged misconduct, which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
Rules and with the Standing Order for District Court Fund revised 8/31/16. I further certify that the annual
fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                  /s/ Joshua D. Weinberg
                                                  Joshua D. Weinberg, Esq.
                                                  SHIPMAN & GOODWIN LLP
                                                  1875 K Street NW, Suite 600
                                                  Washington, DC 20006-1251

                                   ORDER GRANTING MOTION

        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                          LAURIE SELBER SILVERSTEIN
       Dated: May 14th, 2020                              UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
{BAY:03494840v1}
